Judgment reversed, without costs, and the matter remitted to Supreme Court, New York County, with directions to dismiss the petition on the ground that the issue presented is moot. Petitioner, 18 years old and male, was denied an application for a marriage license because he did not have his parents’ written consent to marry. The enactment of chapter 920 (§4) of the *988Laws of 1974, which took effect September 1, 1974, removes the requirement of parental consent for males 18 years of age and over. Therefore, no proper purpose would be served in continuing to entertain the appeal.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens.